


 

Exhibit 10.1

CH ENERGY GROUP, INC

SHORT-TERM INCENTIVE PLAN

 

1.         Purpose. The purpose of this Short-Term Incentive Plan (this “STI
Plan”) is to reward designated executives of CH Energy Group, Inc. (the
“Company”) and its Subsidiaries for the achievement of each year’s business plan
objectives and individual performance goals in a manner consistent with the
Company’s strategy of achieving long-term shareholder value.

 

2.         Definitions. The following capitalized words as used in this STI Plan
shall have the following meanings:

 

“Award Opportunity” means a cash award opportunity established under the STI
Plan for a Participant by the Committee pursuant to such terms, conditions,
restrictions and/or limitations, if any, as the Committee may establish.

 

“Board” means the Board of Directors of the Company.

 

“Chief Executive Officer” means the Chief Executive Officer of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

 

“Committee” means the Compensation Committee of the Board.

 

“Company” has the meaning given such term in Section 1 of this STI Plan.

 

“Employee” means any person employed by the Company or its Subsidiaries, whether
such Employee is so employed at the time the STI Plan is adopted or becomes so
employed subsequent to the adoption of the STI Plan.

 

“Participant” means, as to any Performance Period, any Employee who is selected
by the Committee to be eligible to participate in the STI Plan for that
Performance Period, as provided herein.

 

“Payout Formula” means the formula established by the Committee for determining
Award Opportunities for a Performance Period based on the level of achievement
of the Performance Objectives for the Performance Period.

 

“Performance Objectives” means the measurable or subjective performance
objective or objectives established pursuant to this STI Plan for Participants
who have received Award Opportunities. Performance Objectives may be described
in terms of Company-wide objectives or objectives that are related to the
performance of the individual Participant or of a Subsidiary, division, business
unit, department, region or function within the Company or Subsidiary in which
the Participant is employed. The Performance Objectives may be made relative to
the performance of other corporations or entities.

 

 

--------------------------------------------------------------------------------

 

“Performance Period” means the Company’s fiscal year or such other period as
determined by the Committee in its discretion.

 

“STI Plan” means this CH Energy Group, Inc. Short-Term Incentive Plan, as
amended from time to time.

 

“Subsidiary” means a corporation, company or other entity (i) more than 50
percent of whose outstanding shares or securities (representing the right to
vote for the election of directors or other managing authority) are, or (ii)
which does not have outstanding shares or securities (as may be the case in a
partnership, joint venture or unincorporated association), but more than 50
percent of whose ownership interest representing the right generally to make
decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company.

 

3.         Administration. The Committee shall be responsible for administration
of the STI Plan. The Committee, by majority action, is authorized to interpret
the STI Plan, to prescribe, amend, and rescind regulations relating to the STI
Plan, to provide for conditions and assurances deemed necessary or advisable to
protect the interests of the Company and its Subsidiaries, and to make all other
determinations necessary or advisable for the administration of the STI Plan,
but only to the extent not contrary to the express provisions of the STI Plan.
Determinations, interpretations, or other actions made or taken by the Committee
pursuant to the provisions of the STI Plan shall be final, binding and
conclusive for all purposes and upon all Participants. No member of the
Committee shall be liable for any such action or determination made in good
faith. The Board (acting solely by the independent directors as identified under
the applicable exchange listing standards) may perform any function of the
Committee hereunder, in which case the term “Committee” shall refer to the
Board.

 

4.          Eligibility. The Committee, in its sole discretion, shall determine
which Employees will be eligible to participate in the STI Plan for any given
Performance Period. When making this determination, the Committee shall consider
the recommendations of the Chief Executive Officer. Eligible Participants shall
be designated by the Committee either before or within 90 days following the
beginning of the Performance Period. An Employee who is a Participant for a
given Performance Period is neither guaranteed nor assured of being selected for
participation in any subsequent Performance Period.

 

 

5.

Award Opportunities

 

a.         No later than the first 90 days following the beginning of each
Performance Period, the Committee shall establish the Award Opportunity for each
Participant, including the applicable Performance Objectives and Payout Formula.
Each Performance Objective will be weighted by the Committee to reflect its
relative importance to the Company in the applicable Performance Period. The
Payout Formulas, Performance Objectives and weighting of the Performance
Objectives need not be uniform with respect to any or all Participants. The
Committee shall consider the recommendations of the Chief Executive Officer in
determining the applicable Payout Formulas, Performance Objectives or weighting
of the Performance

 

--------------------------------------------------------------------------------

 

Objectives with respect to Participants other than the Chief Executive Officer.
The Committee may also establish Award Opportunities for newly hired or newly
promoted employees without compliance with such timing and other limitations as
provided herein, which Award Opportunities may be based on performance during
less than the full Performance Period and may be pro rated in the discretion of
the Committee.

 

b.         Participants must achieve the Performance Objectives established by
the Committee in order to receive payment of an Award Opportunity under the STI
Plan. However, the Committee may determine that only a threshold level relating
to a Performance Objective must be achieved for Award Opportunities to be paid
under the STI Plan. Similarly, the Committee may establish a minimum threshold
performance level, a maximum performance level, and one or more intermediate
performance levels or ranges, with target award levels or ranges that will
correspond to the respective performance levels or ranges included in the Payout
Formula.

 

c.         The Committee may in its sole discretion modify the Payout Formulas,
Performance Objectives or the related minimum acceptable level of achievement,
in whole or in part, as the Committee deems appropriate and equitable (i) to
reflect a change in the business, operations, corporate structure or capital
structure of the Company or its Subsidiaries, the manner in which it conducts
its business, or other events or circumstances or (ii) in the event that a
Participant’s responsibilities materially change during a Performance Period or
the Participant is transferred to a position that is not designated or eligible
to participate in the STI Plan.

 

6.          Determination of Award Opportunities. Within the first 60 days
following the end of each Performance Period, the Committee shall determine in
writing whether and to what extent the Performance Objectives with respect to
each Participant for the applicable Performance Period have been achieved and,
if such Performance Objectives have been achieved, to approve actual payment of
each Award Opportunity under the STI Plan pursuant to the applicable Payout
Formulas. The Committee shall consider the recommendations of the Chief
Executive Officer when determining whether the Performance Objectives have been
achieved with respect to Participants other than the Chief Executive Officer. In
the event a Participant terminates employment with the Company and its
Subsidiaries for any reason prior to the last day of the Performance Period, the
Participant shall not be entitled to payment of an Award Opportunity with
respect to that Performance Period; provided that in the case of termination of
employment by reason of death, disability or normal or early retirement, or in
the case of other special circumstances, the Committee may, in it sole
discretion, pay all or any portion of the Award Opportunity to the Participant
(or to the Participant’s estate in the event of his or her death) as the
Committee deems appropriate and equitable.

 

7.          Payment of Award Opportunities. If earned, an Award Opportunity of a
Participant for a particular Performance Period shall be paid in cash after the
end of the Performance Period, but in no event later than two-and-one-half
months after the end of the Performance Period. Notwithstanding the foregoing, a
Participant may elect to defer receipt of payment of an Award Opportunity in
accordance with the terms and subject to the conditions of the Directors and
Executives Deferred Compensation Plan (or any successor plan).

 

 

--------------------------------------------------------------------------------

 

8.         Tax Withholding. The Company and its Subsidiaries shall have the
right to deduct from all payments made to any person under the STI Plan any
federal, state, local, foreign or other taxes which, in the opinion of the
Company and its Subsidiaries, are required to be withheld with respect to such
payments.

 

9.           No Employment Contract. Nothing contained in this STI Plan shall
confer upon a Participant any right with respect to continuance of employment by
the Company and its Subsidiaries, nor limit or affect in any manner the right of
the Company and its Subsidiaries to terminate the employment or adjust the
compensation of a Participant. For purposes of the STI Plan, the transfer of
employment of a Participant between the Company and any one of its Subsidiaries
(or between Subsidiaries) shall not be deemed a termination of the Participant’s
employment.

 

10.         Transferability. No right or benefit under this STI Plan will be
subject to anticipation, alienation, sale, assignment, pledge, encumbrance, or
charge, and any attempt to anticipate, alienate, sell, assign, pledge, encumber,
or charge such right or benefit will be void. No such right or benefit will in
any manner be liable for or subject to the debts, liabilities, or torts of a
Participant.

 

11.         Successors. All obligations of the Company under the STI Plan shall
be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business or assets of the
Company.

 

12.         Governing Law. The STI Plan and all Award Opportunities shall be
construed in accordance with and governed by the laws of the State of New York,
but without regard to its conflict of law provisions.

 

13.         Amendment or Termination. The Board reserves the right, at any time,
to amend, suspend or terminate the STI Plan, in whole or in part, in any manner,
and for any reason, and without the consent of any Participant, Eligible
Employee or other person; provided, that no such amendment, suspension or
termination shall adversely affect the payment of any amount for a Performance
Period ending prior to the action of the Board amending, suspending or
terminating the STI Plan.

 

14.         Participation by Employees of Subsidiaries. Any Subsidiary may, by
action of its board of directors or equivalent governing body and with the
consent of the Board, adopt the STI Plan; provided that the Board may waive the
requirement that such board of directors or equivalent governing body effect
such adoption. By its adoption of or participation in the STI Plan, the adopting
Subsidiary shall be deemed to appoint the Company its exclusive agent to
exercise on its behalf all of the power and authority conferred by the STI Plan
upon the Company and accept the delegation to the Committee of all the power and
authority conferred upon it by the STI Plan. The authority of the Company to act
as such agent shall continue until the STI Plan is terminated as to the
participating Subsidiary. An Award Opportunity of a Participant employed by a
participating Subsidiary shall be paid in accordance with the STI Plan solely by
that Subsidiary, unless the Board otherwise determines that the Company shall be

 

--------------------------------------------------------------------------------

 

responsible for payment. Each Award Opportunity that may become payable under
the STI Plan shall be paid solely from the general assets of the Company or the
Subsidiary responsible for payment thereof. Nothing in this STI Plan shall be
construed to create a trust or to establish or evidence any Participant’s claim
of any right to payment of an Award Opportunity other than as an unsecured
general creditor with respect to any payment to which he or she may be entitled.

 

[END OF DOCUMENT]

 

 

 

 

 

--------------------------------------------------------------------------------